Matter of Katz (2017 NY Slip Op 00307)





Matter of Katz


2017 NY Slip Op 00307


Decided on January 18, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 18, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN
SYLVIA O. HINDS-RADIX, JJ.


2006-06891 		

[*1]In the Matter of Benjamin Katz, admitted as Benjamin Zev Katz, a suspended attorney. (Attorney Registration No. 2657674)





DECISION & ORDER
Motion by Benjamin Katz for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Katz was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on April 5, 1995, under the name Benjamin Zev Katz. By decision and order on motion of this Court dated December 19, 2006, Mr. Katz was immediately suspended pursuant to former 22 NYCRR 691.13(c), based on his claimed medical disability, until a determination could be made concerning his capacity to continue to practice law, he was directed to be expeditiously examined by a qualified medical expert, and the Grievance Committee for the Tenth Judicial District was authorized to institute and prosecute a disciplinary proceeding against him, but the disciplinary proceeding was held in abeyance pending receipt of the medical expert's report. By decision and order on motion of this Court dated July 18, 2007, the suspension based upon Mr. Katz's claimed medical disability was vacated upon the report of the court-appointed medical expert, the parties were directed to proceed with the previously authorized disciplinary proceeding, and the issues raised were referred to John P. Clarke, Esq., as Special Referee, to hear and report. By opinion and order of this Court dated February 24, 2009, as amended November 12, 2009, Mr. Katz was suspended from the practice of law for a period of five years based on five charges of professional misconduct, with credit for time served under his suspension pursuant to former 22 NYCRR 691.13(c) for the period from December 19, 2006, to July 18, 2007 (see Matter of Katz, 61 AD3d 213). By decision and order on motion of this Court dated December 10, 2015, Mr. Katz's motion for reinstatement was held in abeyance, and the matter was referred to the Committee on Character and Fitness to investigate and report on his current character and general fitness to practice law.
Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is
ORDERED that the motion is granted; and it is further,
ORDERED that, effective immediately, Benjamin Zev Katz is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Benjamin Zev Katz to the roll of attorneys and counselors-at-law.
ENG, P.J., RIVERA, DILLON, BALKIN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court